UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):September 17, 2010 PARKERVISION, INC. (Exact Name of Registrant as Specified in Charter) Florida 000-22904 59-2971472 (State or Other Jurisdiction (Commission (IRS Employer of Incorporation) File Number) Identification No.) 7915 Baymeadows Way, Jacksonville, Florida (Address of Principal Executive Offices) (Zip Code) (904) 732-6100 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e 4(c)) 1 Item 5.07. Submission of Matters to a Vote of Security Holders. The Company’s 2010 Annual Meeting of Shareholders was held on September 17, 2010.At the Annual Meeting, our shareholders considered two proposals: (1) the election of eight directors, to hold office until the next annual meeting and until their respective successors are duly elected and qualified and (2) the ratification of the selection of PricewaterhouseCoopers LLP as our independent certified registered public accounting firm. The shareholders elected Messrs. Jeffrey Parker, William Hightower, John Metcalf , William Sammons, David Sorrells, Robert Sterne, Nam Suh, and Papken der Torossian as directors, who together constitute the entire Board of Directors.The following is a tabulation of votes cast for and withheld from each director, as well as the number of broker non-votes: Nominee For Withheld Broker Non Votes Jeffrey Parker William Hightower John Metcalf William Sammons David Sorrells Robert Sterne Nam Suh Papken der Torossian The shareholders also ratified the selection ofPricewaterhouseCoopers LLP as our independent certified registered public accounting firm.The following is a tabulation of votes cast for and against, as well as the number of abstentions. For Against Abstentions 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: September 21, 2010 PARKERVISION, INC. By:/s/ Cynthia Poehlman Cynthia Poehlman Chief Financial Officer 3
